DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  Claims 1-20 are pending and under examination.

Information Disclosure Statement
3.  The information disclosure statements (IDS) submitted on 12/17/19; 01/30/20; and 07/30/21 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Objections
4.  Claim 8 and claim 18 are objected to because of the following informalities:  improper recitation of species names.  Latin names of microorganisms are properly recited with the genus name (i.e. first part of binomial identifier) capitalized and species name (i.e. second part of binomial identifier) in lower case, with both in italics, and having the genus name spelled out upon first usage.  Thus, for example, “Acinetobacter” (e.g. see claim 8, line 9) is properly written as “Acinetobacter”.  Appropriate correction, for all genera claimed is required.


Claim Rejections - 35 USC § 103
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

9.  Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Knopfmacher et al. 2017 (US 2017/0058313; published 03/02/2017, with priority to 08/25/2015) in view of Dutton 1978 (Redox potentiometry: Determination of midpoint potentials of oxidation-reduction components of biological electron-transfer systems; In Methods in Enzymology; 54:411-435).
Knopfmacher teaches methods for detecting the susceptibility of an infectious agent in a patient sample (i.e. a biological sample) to one or more anti-infectives comprising introducing a fluid sample to a first and a second surface, including wherein each are filter surfaces, wherein one of the surfaces includes the anti-infective and the other does not, and monitoring and comparing electrical characteristics of samples of the first and second solutions for differences in solution characteristics, including molecular count, concentrations of an ion (e.g. pH), and/or solution temperature, in order to assess the susceptibility of the infectious agent to the anti-infective (e.g. [0008-13, 0076, 0181, 0193-0200, 0215-02169], Figures 1, 8, and 16-17; meeting limitations found in instant claims 1, 6, 11 and 16).  Knopfmacher teaches a nutrient solution is added to the sample (e.g. [0053-55, 0094]; meeting limitations found in instant claims 1 and 11). Knopfmacher teaches the use of active and reference electrodes and sensors -lactams, aminoglycosides, ansamycins, lipopeptides, quinolones, streptogramins, chloramphenicols, macrolides, oxazolidinones, sulfonamides, tetracyclines, and combinations thereof (e.g. [0065]; meeting limitations found in instant claims 10 and 20). Knopfmacher teaches the infectious agent is a bacteria and/or fungi, including specific examples for Escherichia coli exposed to ciprofloxacin and Staphylococcus saprophyticus exposed to ampicillin (e.g. [0014, 0047, 0177-0181]; meeting limitations found in instant claims 8, 9, 10, 18, 19, and 20). Knopfmacher teaches the sample is a bodily fluid, including blood, serum, wound material, salvia and/or urine (e.g. [0045]; meeting limitations found in instant claims 6, 7, 16, and 17).
Although Knopfmacher teaches the electrical characteristic is a voltage, (e.g. [0221]) and teaches the solution characteristic is difference in a concentration of ions attributed to the infectious agent, including direct or indirect byproducts of cellular activities such as cell metabolism or cell growth (e.g. [0063]); Knopfmacher does not explicitly teach monitoring and comparing the oxidation reduction potential (ORP), as recited in independent claims 1 and 11.

Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the methods for detecting the susceptibility of an infectious agent in a patient sample comprising monitoring and comparing electrical characteristics for differences in solution characteristics, including pH, by also monitoring and comparing electrical characteristics for differences in solution characteristics such as oxidation-reduction potential, thereby arriving at the claimed invention, in order to gain a better understanding of the energetics of biological electron-transfer processes for bacterial metabolism in each of the first and second solutions (i.e. with and without the anti-infective of interest), as taught by Dutton. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because measuring oxidation reduction potential was a routine technique using simple equipment and straightforward 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art; emphasis added. In the instant case, Knopfmacher contains a “base” method for detecting susceptibility of infectious agents in biological samples comprising measuring characteristics of solutions, with and without the presence of the anti-infective of interest; and Dutton contains similar methods for measuring characteristics of solutions wherein the technique of monitoring oxidation-reduction potential (ORP) is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique as taught by Dutton would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Claim Rejections - 35 USC § 103	
10.  Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Knopfmacher et al. 2017 (US 2017/0058313) and Dutton 1978 (Methods in Enzymology, 54:411-435), as applied to claims 1-4, 6-14, and 16-20 above, and further in view of Kinlen et al. (US 5,218,304).
	Together, Knopfmacher and Dutton teach methods for detecting the susceptibility 
Therefore the difference between the prior art and then invention is wherein the electrodes comprise a metal oxide layer, including iridium oxide, in dependent claims 5 and 15.
	However, Kinlen teaches similar electrode sensors for detecting pH and ORP in fluid samples wherein the electrodes include layers of gold, platinum, palladium and/or iridium oxide (e.g. column 3). Kinlen teaches their sensors may be submerged in the solutions tested for extended periods of time for continuous indication of both pH and ORP (e.g. column 2). Kinlen teaches numerous materials can create an ORP potential in fluid samples, including both oxidizing and reducing agents (e.g. column 1). Kinlen teaches monitoring pH and ORP are important to several industries and of concern for many biological and chemical processes (e.g. column 1).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the methods taught by Knopfmacher and Dutton, by using one or more electrodes with iridium oxide layers, thereby arriving at the claimed invention, in order to yield continuous pH and ORP data for the solutions being monitored, as taught by Kinlen. Therefore, each and 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a method that only differs from the claimed invention by the substitution of a single component (i.e. substitution of the type of electrode used for monitoring pH and/or ORP); the substituted element (i.e. iridium oxide electrodes) were already known and were already in use for monitoring pH and/or ORP; therefore, no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one type of electrode for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results) since measuring pH or ORP were art-recognized as simple, straightforward, and routine, as 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Double Patenting
11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

12. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

13.  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,944,969, in view of Kinlen et al. (US 5,218,304) and Dutton 1978 (Methods in Enzymology 54:411-435).
	Instant claims are drawn to method(s) of detecting a susceptibility of one or more infectious agents to one or more anti-infectives, the method comprising: introducing a sample comprising one or more infectious agents to a first filter comprising a first filter surface and a second filter comprising a second filter surface, wherein the first filter surface and the second filter surface are configured to capture the one or more infectious agents in the sample; introducing a first solution to the first filter surface such 
	Similarly patented claims are drawn to inter alia methods for detecting a susceptibility of an infectious agent to an anti-infective comprising introducing a fluid 
	Although the patented claims require the difference in the solution characteristic of the first solution and the second solution to be a difference in, for example, the concentration of an ion (e.g. pH); the patented claims do not explicitly require monitoring ORP, as found in instant claims 1 and 11.
However, Kinlen teaches monitoring pH together with ORP is important to several industries and of concern for many biological and chemical processes (e.g. column 1). Kinlen teaches their combined sensors may be submerged in the solutions tested for extended periods of time for continuous indications of both pH and ORP (e.g. column 2). Kinlen teaches numerous materials can create an ORP in fluid samples, including both oxidizing and reducing agents (e.g. column 1). Kinlen teaches sensors for detecting pH together with ORP in fluid samples wherein the electrodes include layers of gold, platinum, palladium and/or iridium oxide (e.g. column 3).
Further, Dutton teaches oxidation reduction potentiometry (ORP) is a routine technique (circa 1978) using simple equipment and straightforward guidelines for understanding the energetics of biological electron-transfer processes coupled to electron transfer, including metabolism and drug detoxification (e.g. see abstract). Dutton teaches redox potentiometry is measured by electrodes, including a measuring electrode and a reference electrode (e.g. page 418, page 421-422, Table 1).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention (i.e. instant claims), to a person of ordinary skill in the art, to modify the methods for detecting the susceptibility of an infectious agent comprising 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill; emphasis added. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case, all elements (i.e. methods for detecting susceptibility of infectious agents 
Accordingly, absent any convincing evidence to the contrary, the instant claims are prima facie obvious in view of the teachings of the patent in view of the art, as set forth above.   

Double Patenting
15.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,963,733 in view of in view of Kinlen et al. (US 5,218,304) and Dutton 1978 (Methods in Enzymology 54:411-435).
	Instant claims are drawn to method(s) of detecting a susceptibility of one or more infectious agents to one or more anti-infectives, the method comprising: introducing a sample comprising one or more infectious agents to a first filter comprising a first filter surface and a second filter comprising a second filter surface, wherein the first filter surface and the second filter surface are configured to capture the one or more infectious agents in the sample; introducing a first solution to the first filter surface such 
	Similarly patented claims are drawn to methods for detecting a susceptibility of a microorganism to an antibiotic, the method comprising exposing a surface comprising 
	Although the patented claims require the solution characteristic to be the concentration of an ion (e.g. pH); the patented claims do not explicitly require monitoring ORP, as found in instant claims 1 and 11.
However, Kinlen teaches monitoring pH together with ORP is important to 
Further, Dutton teaches oxidation reduction potentiometry (ORP) is a routine technique (circa 1978) using simple equipment and straightforward guidelines for understanding the energetics of biological electron-transfer processes coupled to electron transfer, including metabolism and drug detoxification (e.g. see abstract). Dutton teaches redox potentiometry is measured by electrodes, including a measuring electrode and a reference electrode (e.g. page 418, page 421-422, Table 1).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention (i.e. instant claims), to a person of ordinary skill in the art, to modify the methods for detecting the susceptibility of a microorganism to an antibiotic, comprising monitoring and comparing electrical characteristics for differences in solution characteristics, including pH, by also monitoring and comparing electrical characteristics for differences in solution characteristics such as oxidation-reduction potential (ORP), using the appropriate, corresponding pH and ORP electrodes, thereby arriving at the claimed invention, in order to obtain continuous data over an extended period of time, as taught by Kinlen, and thereby gaining a better understanding of the energetics of biological electron-transfer processes for bacterial metabolism in each of the first and 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill; emphasis added. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case, all elements (i.e. methods for detecting susceptibility to microorganisms comprising measuring electrical characteristics of solutions, with and without the antibiotic present; and measuring electrical characteristics including pH together with ORP using combined electrodes) were already claimed in the patent and/or known in the art.  In addition, combining these elements yields a method wherein each element merely performs the same function as it does separately; thus the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine 
Accordingly, absent any convincing evidence to the contrary, the instant claims are prima facie obvious in view of the teachings of the patent in view of the art, as set forth above.   

Conclusion
16. No claims are allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
September 15, 2021